             Case 2:17-cv-02742-RFB-PAL Document 117 Filed 03/11/19 Page 1 of 4



 1     J. Stephen Peek
       Nevada Bar No. 1758
 2     HOLLAND & HART LLP
       9555 Hillwood Drive, 2nd Floor
 3     Las Vegas, NV 89134
       Phone: (702) 222-2544
 4     Fax: (702) 669-4650
       speek@hollandhart.com
 5     raloosvelt@hollandhart.com

 6     Brett L. Foster (pro hac vice admission)
       Tamara L. Kapaloski (pro hac vice admission)
 7     DORSEY & WHITNEY LLP
       111 S. Main Street Suite 2100
 8     Salt Lake City, UT 84111-2176
       Telephone: (801) 933-7360
 9     Facsimile: (801) 933-7373
       foster.brett@dorsey.com
10     kapaloski.tammy@dorsey.com

11     Attorneys for Plaintiff Snap Lock Industries, Inc.

12                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
13

14      SNAP LOCK INDUSTRIES, INC.,                            Case No. 2:17-cv-02742-RFB-PAL

15                       Plaintiff,                            JOINT STIPULATED MOTION TO STAY
                                                               MARCH 12 HEARING ON MOTION FOR
16              vs.                                            PROTECTIVE ORDER PENDING
                                                               SETTLEMENT DISCUSSIONS AND
17      SWISSTRAX CORPORATION,                                 [PROPOSED] ORDER

18                       Defendant.                            (FIRST REQUEST)

19

20            Plaintiff Snap Lock Industries, Inc. (“Snap Lock”) and Defendant Swisstrax Corporation
21   (“Swisstrax”) (collectively, “Parties”), through their undersigned counsel, hereby respectfully jointly
22   submit this Joint Stipulated Motion To Stay March 12 Hearing On Motion For Protective Order
23   Pending Settlement Discussions, and state as follows:
24            1.        Currently pending before this Court is Snap Lock’s Emergency Motion for Protective
25   Order Regarding Subpoenas (“Motion for Protective Order”). See ECF No. 92.
26            2.        A hearing on the Motion for Protective Order is currently scheduled for March 12, 2019.
27   See ECF No. 106.
28


     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 117 Filed 03/11/19 Page 2 of 4



 1            3.        Also currently pending before this Court is Swisstrax’s Motion to Compel. See ECF

 2   No. 102. The Motion to Compel is fully briefed, but a hearing on the motion has not been scheduled.

 3            4.        The deadline for completing expert discovery in this case is April 30, 2019, and the

 4   deadline for filing dispositive motions is May 30, 2019. See ECF No. 115. The Parties will take a total

 5   of six expert depositions and anticipate that both Parties will file one or more dispositive motions.

 6            5.        The Parties have agreed to engage in a settlement conference or mediation within the

 7   next 60 days, to be completed by May 6, 2019, in an attempt to resolve this dispute. To allow the

 8   parties to dedicate their efforts to the potential settlement of this dispute, and to preserve judicial and

 9   party resources in the event that settlement negotiations dispose of the case, the parties hereby jointly

10   request that the Court stay all case deadlines to allow the Parties to conduct a settlement conference or

11   mediation.

12            6.        As a result of this, on March 8, 2019, the Parties filed a Joint Stipulation to Continue

13   Case Deadlines Pending Settlement Discussions. See ECF No. 116. In that filing, the Parties requested

14   that the deadlines for completing expert discovery and for filing dispositive motions be stayed, pending

15   the conclusion of the settlement conference or mediation by or on May 6, 2019.

16            7.        The Parties hereby also respectfully request that the hearing related to the Motion for

17   Protective Order scheduled for March 12, 2019, be vacated, and that it be continued to a date after May

18   6, 2019, as necessary, if the parties are unable to resolve their dispute.

19            8.        The Parties do not currently have a trial date.

20            9.        Good cause exists for this request. Staying the case deadlines, including the March 12

21   hearing on Motion for Protective Order, will preserve the resources of both the Court and the parties

22   in the event that the ongoing settlement negotiations dispose of this dispute. The Parties are not seeking

23   the extensions for purposes of undue delay.

24   //

25   //

26   //

27   //

28   //

                                                            2
     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 117 Filed 03/11/19 Page 3 of 4



 1            Dated this 11th day of March, 2019.

 2
      DORSEY & WHITNEY LLP                                DICKINSON WRIGHT PLLC
 3
      /s/ Tamara L. Kapaloskika;jfdlkajdklfajdl           /s/ Steven A. Caloiarodlka;jfdlkajdklfajdl
 4    Brett L. Foster                                     John L. Krieger
      Tamara L. Kapaloski                                 Steven A. Caloiaro
 5    Dorsey & Whitney, LLP                               Christian T. Spaulding
      111 South Main Street, Suite 2100                   8363 West Sunset Road, Suite 200
 6    Salt Lake City, UT 84111-2176                       Las Vegas, NV 89113
      Email: foster.brett@dorsey.com                      Email: jkriger@dickinson-wright.com
 7    Email: kapaloski.tammy@dorsey.com                   Email: scaloiaro@dickinson-wright.com
                                                          Email: cspaulding@dickinson-wright.com
 8

 9                                                  IT IS SO ORDERED:
                                                  ORDER
10
         IT IS ORDERED that the hearing on the____________________________________
                                                Motion for Protective Order (ECF No. 92)
11    currently set for March 12, 2019 is VACATED.
                                               Hon. Peggy A. Leen
                                               United States Magistrate Judge
12
         Dated: March 11, 2019
13                                                 DATED: ____________________________
                                                 ________________________________
14                                               Peggy A. Leen
                                                 United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
     4852-8165-9528\1
             Case 2:17-cv-02742-RFB-PAL Document 117 Filed 03/11/19 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2            I hereby certify that on the 11th day of March, 2019, the foregoing JOINT STIPULATED

 3   MOTION TO STAY MARCH 12 HEARING ON MOTION FOR PROTECTIVE ORDER

 4   PENDING SETTLEMENT DISCUSSIONS AND [PROPOSED] ORDER was served via e-mail

 5   upon the following:

 6
              J. Stephen Peek
 7            Nevada Bar No. 1758
 8            HOLLAND & HART LLP
              9555 Hillwood Drive, 2nd Floor
 9            Las Vegas, NV 89134
              Phone: (702) 222-2544
10            Fax: (702) 669-4650
              speek@hollandhart.com
11

12            Attorneys for Plaintiff Snap Lock Industries, Inc.

13            John L. Krieger
              Steven A. Caloiaro
14            Christian T. Spaulding
              DICKINSON WRIGHT PLLC
15            8363 West Sunset Road, Suite 200
16            Las Vegas, NV 89113-2210
              jkrieger@dickinson-wright.com
17            scaloiaro@dickinsonwright.com
              cspaulding@ dickinsonwright.com
18

19            Attorneys for Defendant Swisstrax Corporation
20

21
                                                             /s/ Tamara L. Kapaloski
22

23

24

25

26

27

28

                                                         4
     4852-8165-9528\1
